I do not agree with the conclusion reached in the majority opinion. Rule 3, Rules of Practice, provides as follows:
"Any civil action shall be dismissed, without prejudice, for want of prosecution whenever the plaintiff or cross-complainant shall neglect to note the action for trial or hearing within one year after any issue of law or fact has been joined, unless the failure to bring the same on for trial or hearing was caused by the party who makes the motion to *Page 333 
dismiss. Such motion to dismiss shall come on for hearing only after notice to the adverse party."
The rule is not applicable where the failure to bring a case on for trial or hearing has been caused by the party who makes the motion to dismiss. This is based on the principle that one cannot take advantage of his own wrong.
During the pendency of the action of McB. Meade et al. v. Pacific Fruit and Produce Company, Inc., et al., a rule of the superior court of Washington for King county was in force which provided that no case should be put on the trial calendar by the clerk unless both the complaint and answer were on file. The complaint in the case was filed August 26, 1943. The answer was filed November 1, 1944.
Prior to this latter date, it would have been an idle and useless act for the plaintiff to have noted the action for trial, because it would not have been placed on the trial calendar. Neither the statutes nor the rules of court furnish any specific remedy in case the defendant serves an answer upon a plaintiff but fails to file it in the office of the county clerk. However, I do not think a plaintiff, in order to escape the penalty of dismissal of his action, should be called upon to institute proceedings to compel a defendant to file his answer. In the absence of a rule like that in force in King county, all he needs to do is to note a case for trial and it is placed on the trial calendar and the trial proceeds in due course even if the answer is never filed, but this could not have taken place in the instant case.
What we held in State ex rel. Philips v. Hall, 6 Wn.2d 531,  108 P.2d 339, relative to the duty of the plaintiff to expedite the trial of an action, was with reference to a situation in which defendant had served a motion to make a complaint more definite and certain. The plaintiff had once noted the motion for hearing, but the setting had been vacated. No further proceedings of record were taken to bring the motion before the court. There was no obstacle in the way of the plaintiff preventing effective action on his part. A similar situation existed in State ex rel. Lyle v. Superior Court,3 Wn.2d 702, 102 P.2d 246. In that case, both the motion to make more definite and certain and *Page 334 
the demurrer had been served and filed, but the plaintiff took no action to bring them on for hearing. Here there was an impediment which prevented the effectual noting of the case for trial in the form of a valid rule of court, and its existence was caused by the defendants failing to file their answer.
There is no conflict between Rule 3 of this court and the rule of the superior court. Each has a definite purpose to serve. The superior court rule is designed to discourage the failure of parties to file their pleadings and to deny their cases a place on the trial calendar if they fail to do so.
Our rule requires a dismissal of an action for want of timely prosecution unless the failure to do so was caused by some action or omission of the other party. What the superior court rule effectually does is to prevent a defendant who does not file his answer from invoking our Rule 3.
The application for a writ of mandamus should be denied.
BEALS, C.J., STEINERT, and JEFFERS, JJ., concur with GRADY, J.